
	
		I
		111th CONGRESS
		1st Session
		H. R. 3628
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2009
			Mr. Poe of Texas
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To create a cause of action and allow standing in Federal
		  courts against a country that denies or unreasonably delays the repatriation of
		  a national ordered removed from the United States to such country who later
		  commits a crime of violence in the United States, to withhold foreign
		  assistance from each country that denies or unreasonably delays the
		  repatriation of nationals of such country who have been ordered removed from
		  the United States, to prohibit the issuance of visas to nationals of such
		  country, and for other purposes.
	
	
		1.Failure to repatriate
			 exception to immunity
			(a)Standing in
			 Federal courts
				(1)In
			 generalChapter 97 of title 28, United States Code, is amended by
			 inserting after section 1605A the following:
					
						1605B.Failure to
				repatriate exception to the jurisdictional immunity of a foreign state
							(a)No
				immunityA foreign state
				shall not be immune from the jurisdiction of courts of the United States in any
				case not otherwise covered by this chapter—
								(1)which is brought
				against a foreign state that denies or unreasonably delays the repatriation of
				an alien who—
									(A)is a citizen,
				subject, national, or resident of such country;
									(B)has received a
				final order of removal under chapter 4 of title II of the Immigration and
				Nationality Act (8 U.S.C. 1221 et seq.); and
									(C)commits and is
				convicted of a crime of violence in the United States after the issuance of
				such final order; and
									(2)in which money damages for personal injury
				or death caused by the crime of violence referred to in paragraph (1)(C) are
				sought by the victim of such crime, by the legal representative of such victim,
				or by the United States on behalf of such victim.
								(b)Private right of
				actionA foreign state that
				denies or unreasonably delays the repatriation of an alien described under
				subsection (a)(1), and any official, employee, or agent of that foreign state,
				who is responsible for such denial or delay, while acting within the scope of
				his or her office, employment, or agency, shall be liable to the victim of the
				crime of violence described under subsection (a)(1)(C), to the legal
				representative of such victim, or to the United States on behalf of such
				victim, for money damages for personal injury or death caused by such crime,
				committed by such alien, for which the courts of the United States may maintain
				jurisdiction under this section.
							(c)Money
				damagesIf the United States
				proceeds with an action under this subsection and the court awards money
				damages, such money damages shall be awarded to the victim of the crime of
				violence described under subsection (a)(1)(C).
							(d)Attorney
				feesIn the case of any
				prevailing plaintiff, other than the United States, under subsection (b), the
				court may award to the prevailing plaintiff the costs of the action and
				reasonable attorney fees.
							(e)LimitationsAn
				action may be brought or maintained under this section if the action is
				commenced—
								(1)not later than 5
				years after the date on which the crime of violence that is the basis for the
				action was committed if the crime of violence is not punishable by death;
				and
								(2)at any time
				without limitation if the crime of violence that is the basis for the action is
				punishable by death.
								(f)DefinitionsIn this section:
								(1)Crime of
				violenceThe term crime of violence means—
									(A)murder, rape, or
				the sexual abuse of a minor;
									(B)an offense that has as an element the use,
				attempted use, or threatened use of physical force against another person;
				or
									(C)any other offense
				that is a felony and that, by its nature, involves a substantial risk that
				physical force against another person may be used in the course of committing
				the offense.
									(2)Denies or
				unreasonably delays
									(A)In
				generalExcept as provided under subparagraph (B), a country
				denies or unreasonably delays the acceptance of an alien who is
				a citizen, subject, national, or resident of the country if the country does
				not accept the alien within the removal period.
									(B)Alien that may
				not be removedFor purposes
				of subparagraph (A), a country does not deny or unreasonably delay the
				acceptance of an alien who is a citizen, subject, national, or resident of the
				country if such alien may not be removed pursuant to section 241 of the
				Immigration and Nationality Act (8 U.S.C. 1231).
									(3)Removal
				periodThe term removal period has the meaning given
				such term in section 241(a)(1) of the Immigration and Nationality Act (8 U.S.C.
				1231(a)(1)).
								.
				(2)Amendment to
			 chapter analysisThe table of sections at the beginning of
			 chapter 97 of title 28, United States Code, is amended by inserting after the
			 item relating to section 1605A the following:
					
						
							1605B. Failure to repatriate exception to
				jurisdictional immunity of a foreign
				state.
						
						.
				(b)Conforming
			 amendmentSection 1607(a) of
			 title 28, United States Code, is amended by striking or 1605A
			 and inserting, 1605A, or 1605B.
			2.Prohibition on
			 foreign assistance to a country that denies or unreasonably delays the
			 repatriation of a national who has been ordered removed from the United
			 StatesChapter 1 of part I of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by
			 adding at the end the following:
			
				137.Prohibition on
				assistance to a country that denies or unreasonably delays the repatriation of
				a national who has been ordered removed from the United States
					(a)In
				GeneralExcept as otherwise provided under this section, no
				assistance may be provided under this Act to a foreign country that denies or
				unreasonably delays the acceptance of an alien who—
						(1)is physically
				present in the United States;
						(2)is a citizen,
				subject, national, or resident of such country; and
						(3)has received a
				final order of removal under chapter 4 of title II of the Immigration and
				Nationality Act (8 U.S.C. 1221 et seq.).
						(b)Quarterly
				ReportsExcept as otherwise
				provided under this section, not later than 90 days after the date of enactment
				of this section, and every 3 months thereafter, the Secretary of Homeland
				Security shall submit a report to the Congress that—
						(1)lists all the
				countries that deny or unreasonably delay the acceptance of an alien described
				under subsection (a); and
						(2)includes the total
				number of aliens described under subsection (a), organized by—
							(A)name;
							(B)country;
							(C)detention status;
				and
							(D)criminal
				status.
							(c)Compliance with
				repatriationIf the Secretary
				of Homeland Security determines that a country listed in the quarterly report
				under subsection (b) has accepted each alien listed with respect to that
				country under subsection (b)(2), the country shall be removed from the list in
				the next quarterly report submitted under subsection (b) and shall not be
				subject to the sanctions described under subsection (a) or under section
				241(b)(4) of the Immigration and Nationality Act (8 U.S.C. 1231(b)(4)), unless
				subsection (b) of this section applies to such country with respect to another
				alien.
					(d)Emergency and
				humanitarian exceptionsThe
				prohibition under subsection (a) shall not apply if the President determines
				and certifies to the Congress that there is an emergency circumstance or a
				humanitarian reason to provide assistance otherwise subject to the prohibition.
				The authority of the President to make determinations under this subsection may
				not be delegated.
					(e)DefinitionsIn this section:
						(1)Denies or
				unreasonably delays
							(A)In
				generalExcept as provided
				under subparagraph (B), a country denies or unreasonably delays
				the acceptance of an alien who is a citizen, subject, national, or resident of
				the country if the country does not accept the alien within the removal
				period.
							(B)Alien that may
				not be removedFor purposes
				of subparagraph (A), a country does not deny or unreasonably delay the
				acceptance of an alien who is a citizen, subject, national, or resident of the
				country if such alien may not be removed pursuant to section 241 of the
				Immigration and Nationality Act (8 U.S.C. 1231).
							(2)Removal
				periodThe term removal period has the meaning given
				such term in section 241(a)(1) of the Immigration and Nationality Act (8 U.S.C.
				1231(a)(1)).
						.
		3.Discontinuing
			 granting visas to nationals of country denying or delaying accepting
			 aliens
			(a)AmendmentSection 243 of the Immigration and
			 Nationality Act (8 U.S.C. 1253) is amended by striking subsection (d).
			(b)Discontinuing
			 Granting Visas to Nationals of Country Denying or Delaying Accepting
			 AlienSection 241(b) of the
			 Immigration and Nationality Act (8 U.S.C. 1231(b)) is amended by adding at the
			 end the following:
				
					(4)Discontinuing
				Granting Visas and Denying Admission to Nationals of Country Denying or
				Delaying Accepting Aliens
						(A)Discontinuing
				granting visasExcept as
				provided under subparagraph (C), if a country is listed in the most recent
				quarterly report submitted by the Secretary of Homeland Security to Congress
				under section 137(b) of the Foreign Assistance Act of 1961, the Secretary of
				State may not issue a visa to a citizen, subject, national, or resident of such
				country until—
							(i)the Secretary of
				Homeland Security notifies the Secretary of State that the country is not
				subject to the sanction under section 137(a) of that Act; or
							(ii)each alien listed
				in the report with respect to such country has otherwise been removed from the
				United States.
							(B)Denying
				admission to nationals and foreign government officialsExcept as provided under subparagraph (C),
				if a country is listed in the most recent quarterly report submitted by the
				Secretary of Homeland Security to Congress under section 137(b) of the Foreign
				Assistance Act of 1961, the Secretary of Homeland Security, in consultation
				with the Secretary of State—
							(i)shall deny admission to any citizen,
				subject, national, or resident of that country who has received any immigrant
				or nonimmigrant visa; and
							(ii)shall deny admission to any citizen,
				subject, national, or resident of that country who has received a nonimmigrant
				visa pursuant to subparagraph (A) or (G) of section 101(a)(15).
							(C)ExceptionSubparagraphs (A) and (B) do not apply if
				the Secretary of State determines that the life or freedom of the visa
				applicant or individual seeking admission would be threatened in the country
				listed under section 137(b) of the Foreign Assistance Act of 1961.
						(D)Effect of
				unauthorized issuanceAny visa issued in violation of this
				paragraph shall be null and
				void.
						.
			4.Notice to State
			 and local law enforcement
			(a)Notice
				(1)In
			 generalAs soon as practicable, the Secretary of Homeland
			 Security shall notify the chief law enforcement officer of the State and of the
			 local jurisdiction in which any alien described in paragraph (2) has been
			 detained by the United States is released.
				(2)Alien
			 describedAn alien is described in this paragraph if the
			 alien—
					(A)is listed in the
			 most recent quarterly report submitted by the Secretary of Homeland Security to
			 Congress under section 137(b) of the Foreign Assistance Act of 1961; or
					(B)has received a final order of removal under
			 chapter 4 of title II of the Immigration and Nationality Act (8 U.S.C. 1221 et
			 seq.) and has not been removed from the United States.
					(b)Information
			 contained in noticeThe
			 notice under subsection (a) shall include the following information, if
			 available, about each alien:
				(1)Name.
				(2)Location where the
			 alien is released.
				(3)Date of
			 release.
				(4)Country of
			 nationality.
				(5)Detention
			 status.
				(6)Criminal history,
			 including probation and parole information.
				
